Title: Excise, [1 May] 1794
From: Madison, James
To: 


[1 May 1794]

   
   On 23 April the Committee of the Whole took up the report of the select committee on ways and means (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 604; on the context of that report, see Madison in the Third Congress, 2 Dec. 1793–3 Mar. 1795). On 1 May a resolution for an excise on manufactured snuff and tobacco was read.


Mr. Madison had always opposed every tax of this nature, and he should, upon all occasions, persist in opposing them. If we look into the state of those nations, who are harnessed in taxes, we shall universally find, that, in a moral, political and commercial point of view, excise is the most destructive of all resources. He did not say this, because excise had been a frequent topic of popular declamation. He was not guided by that, but he knew, and was sensible, that it produced almost in every case the most disagreeable consequences. Yet he admitted, that the Excise upon ardent Spirits, was a very natural expedient, in the American government, who saw such immense quantities of foreign spirits imported. Much of the collection of this tax on tobacco, would depend on the oath of the manufacturer, and this was but another term for the multiplication of perjuries. The tax would therefore injure the morals of the people. He liked much better some other taxes in the list before the house; and recourse might be had to them. He should oppose this tobacco duty, with every vote that he gave on the question.
